DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (US 2014/0198681).
Regarding claims 1 and 8, Jung et al. disclose a communication method applied in a terminal (Figure 14, mobile station 1450) and an apparatus (Figure 14, mobile station 1450) comprising:
A processor (Figure 14, controller 1480); and
A memory coupled with the processor and comprising instructions that, when executed by the processor (Paragraph 0172, computer program instructions stored in memory and executed by a processor), cause the apparatus to:
Receive beam configuration information from a network device (Figure 13 and paragraph 0163, step 1301, beam group configuration [beam configuration information] exchange between MS and BS [network device] to set beam groups according to signal strength), wherein the beam configuration information configures the terminal to determine whether signal strength of a first beam is greater than a threshold (Figure 13 and paragraph 0163, base station sets signal measurement periods [beam configuration information] corresponding to respective beam groups g1, g6 and g7 and a method [beam configuration information] to report measurement results in step 1301; Figure 13 and paragraph 0164, MS measures reference signals for beam groups in step 1302 with respect to measurement criterion [signal strength and signal delay according to paragraph 0134] threshold and reports measurement results for beam groups in step 1303, the measurement results being signal strength and signal delay with respect to threshold), and the first beam comprises a beam that is not configured by the network device for the apparatus/terminal to use (Paragraph 0164, base station determines whether to reset beam groups based on MS measurement results and determines addition of setting of beam groups g2 and g3 for use by MS. The addition of setting of beam groups indicates that the additional beam groups are not configured by the network device); and
When the signal strength of the first beam is greater than a threshold, send indication to the network device requesting the network device to activate or add the first beam for communication of the apparatus/terminal (Paragraph 0164, based on measurement results from MS, which compare signal strength of beam groups to a threshold, BS instructs the mobile station to add beam groups. The measurement results from the MS serve as a request to activate/add the beam groups because the BS directly responds to the measurement results by adding the beam groups).
Regarding claims 2 and 9, Jung et al. disclose wherein the beam configuration information comprises beam identifier information of the first beam (Figure 13 and paragraph 0163, beam group setting in step 1301 serves as beam identifier).
Regarding claims 3 and 10, Jung et al. disclose wherein the instructions, when executed by the processor, cause the apparatus further to send the indication information to the network device via a MAC layer (Paragraph 0140, MS reports measurement results [indication information] to BS via MAC transport channel or MAC message).
Regarding claims 4 and 11, Jung et al. disclose wherein the instructions, when executed by the processor, cause the apparatus further to monitor the first beam after sending the indication information (Figure 13, MS continues measuring added beam groups in steps 1306 and 1310).
Regarding claim 5, Jung et al. disclose a communication method applied in a network device (Figure 14, base station 1400) comprising:
Sending beam configuration information to a terminal (Figure 13 and paragraph 0163, step 1301, beam group configuration [beam configuration information] exchange between MS [terminal] and BS [network device] to set beam groups according to signal strength), wherein the beam configuration information configures the terminal to determine whether signal strength of a first beam is greater than a threshold (Figure 13 and paragraph 0163, base station sets signal measurement periods [beam configuration information] corresponding to respective beam groups g1, g6 and g7 and a method [beam configuration information] to report measurement results in step 1301; Figure 13 and paragraph 0164, MS measures reference signals for beam groups in step 1302 with respect to measurement criterion [signal strength and signal delay according to paragraph 0134] threshold and reports measurement results for beam groups in step 1303, the measurement results being signal strength and signal delay with respect to threshold), and the first beam comprises a beam that is not configured by the network device for the terminal to use (Paragraph 0164, base station determines whether to reset beam groups based on MS measurement results and determines addition of setting of beam groups g2 and g3 for use by MS. The addition of setting of beam groups indicates that the additional beam groups are not configured by the network device); and
When the signal strength of the first beam is greater than a threshold, send indication to the network device requesting the network device to activate or add the first beam for communication of the terminal (Paragraph 0164, based on measurement results from MS, which compare signal strength of beam groups to a threshold, BS instructs the mobile station to add beam groups. The measurement results from the MS serve as a request to activate/add the beam groups because the BS directly responds to the measurement results by adding the beam groups).
Regarding claim 6, Jung et al. disclose wherein the beam configuration information comprises beam identifier information of the first beam (Figure 13 and paragraph 0163, beam group setting in step 1301 serves as beam identifier).
Regarding claim 7, Jung et al. disclose wherein receiving the indication information from the terminal comprises: receiving the indication information from the terminal via a MAC layer (Paragraph 0140, MS reports measurement results [indication information] to BS via MAC transport channel or MAC message).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953. The examiner can normally be reached Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        

July 7, 2022